


Exhibit 10.1
 
PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
February 17, 2011, by and among AMERCO, a Nevada corporation (the “Company”),
U-Haul Leasing & Sales Co., a Nevada corporation and indirect subsidiary of the
Company (“Pledgor”), and U.S. Bank National Association, a national banking
association in its capacity as Trustee under the Indenture  (the “Trustee”).
 
RECITALS
 
A.           Pursuant to the terms of the U-Haul Investors Club Indenture, dated
as of February 14, 2011, by and between the Company and the Trustee (the “Base
Indenture”), and the First Supplemental Indenture relating to the 4.5% Secured
Notes due 2014, dated as of the date hereof, by and between the Company and the
Trustee (the “Supplemental Indenture”; the Base Indenture and the Supplemental
Indenture collectively the “Indenture”), the Company is authorized to issue from
time to time a series of its notes to be known as its “4.5% Secured Notes Series
UIC-01A due 2014” (collectively the “Notes”).  Capitalized terms not defined in
this Agreement shall have the meanings given to them in the Indenture.
 
B.           Under the Indenture, a condition of issuance of the Notes is that
the Company’s obligations under the Notes be secured by a first priority lien,
equally and ratably, on the equipment owned by Pledgor described in Exhibit A
hereto.
 
C.           The Pledgor is willing to grant the Trustee, for the benefit of the
holders of the Notes (the “Holders”), such first priority lien on such
equipment, on the terms and conditions set forth herein.
 
NOW, THEREFORE, BE IT AGREED THAT:
 
1.  Definitions and Terms.
 
    (a)  Definitions.  For purposes of this Agreement, the following terms shall
have the following definitions:
 
“Collateral” means (i) the personal property of Pledgor described in Exhibit A,
as amended from time in accordance with the terms hereof, and (ii) all Proceeds
of such property.
 
“Company” shall include both of the named Company and any other Person at any
time assuming or otherwise becoming primarily liable for all or any part of the
Obligations under the Financing Documents, including the trustee and the
debtor-in-possession in any bankruptcy or similar proceeding involving the named
Company.
 
“Financing Documents” means the Indenture, the Notes and all other documents
entered into by the Company or the Pledgor with respect to the Obligations.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the United States Bankruptcy Code, as amended, or under
any other bankruptcy or insolvency law, including assignments for the benefit of
creditors, formal or informal moratoria, compositions, extension generally with
its creditors, or proceedings seeking reorganization, arrangement, or other
relief.
 
“Lien” means, mortgage, deed of trust, deed to secure debt, pledge,
hypothecation, assignment, deposit arrangement, security interest, lien, charge,
easement, encumbrance, preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever on or with respect to
such property or assets, conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing; provided
that in no event shall an operating lease be deemed to constitute a Lien.
 
“Obligations” means (i) all principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the Notes and the Indenture and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by the Company under
the Notes and the Indenture, in each case whether now or hereafter existing,
direct or indirect, absolute or contingent, due or not due, primary or
secondary, liquidated or unliquidated, renewed or restructured, whether or not
from time to time decreased or
 

 
1

--------------------------------------------------------------------------------

 

extinguished and later increased, including all such obligations which would
become due but for the operation of the (A) automatic stay under Section 362(a)
of the Bankruptcy Code, (B) Section 502(b) of the Bankruptcy Code, or (C)
Section 506(b) of the Bankruptcy Code, including interest accruing under the
Notes and the Indenture after the commencement of an Insolvency Proceeding,
whether or not allowed or allowable as a claim in such Insolvency  Proceeding,
and (ii) all other obligations, liabilities and indebtedness of every kind,
nature and description owing by the Pledgor hereunder, in each case whether now
or hereafter existing, direct or indirect, absolute or contingent, due or not
due, primary or secondary, liquidated or unliquidated, renewed or restructured,
whether or not from time to time decreased or extinguished and later increased,
including all such obligations which would become due but for the operation of
the (A) automatic stay under Section 362(a) of the Bankruptcy Code, (B) Section
502(b) of the Bankruptcy Code, or (C) Section 506(b) of the Bankruptcy Code,
including interest accruing hereunder after the commencement of an Insolvency
Proceeding, whether or not allowed or allowable as a claim in such
Insolvency  Proceeding.
 
“Permitted Liens” means:
 
(a)  Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which the Pledgor
maintains adequate reserves in accordance with GAAP; and
 
(b)  Materialmen’s, mechanic’s, repairmen’s or other like Liens arising in the
ordinary course of business and which are not delinquent for more than 45 days
or are being contested in good faith by appropriate proceedings.
 
                 “Proceeds” has the meaning specified in Section 9-102(a) of the
UCC.
 
“Required Holders” means the Holders of not less than a majority in principal
amount of the Notes.
 
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result of such law to be applied in connection with perfection of security
interests.
 
(b)  Other Terms.  All other capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
 
2.  Grant of Security Interest.  As an inducement for the Holders to purchase
the Notes, and to secure the complete and timely payment, performance and
discharge in full, as the case may be, of all the Obligations, the Pledgor
hereby unconditionally and irrevocably pledges and grants to the Trustee, for
the benefit of the Holders and the Trustee, a continuing security interest in
and to, and a Lien against the Collateral.  Notwithstanding any provision hereof
or any of the other Financing Documents, none of the Company, the Pledgor or the
Trustee has any obligation to maintain and keep the Collateral in good
condition, repair and working order.
 
3.  No Recourse to Pledgor.  The Pledgor’s grant of the Lien against the
Collateral is a guaranty of prompt and punctual payment of the Obligations,
whether at stated maturity, by acceleration or otherwise, and is not merely a
guaranty of collection.  The Pledgor has and shall have no personal liability or
obligation with respect to payment of the Obligations, which are payable solely
by the Company.
 
4.  Perfection of Security Interest.  The Pledgor hereby authorizes the Company
to file or cause the filing of financing statements, without notice to the
Pledgor, with all appropriate jurisdictions to perfect or protect the Trustee’s
interest or rights hereunder.  The Pledgor shall take all actions reasonably
requested by the Company to perfect and to give notice of the Trustee’s Lien
against the Collateral.  To the extent perfection of the Trustee’s interest or
rights hereunder requires the modification of one or more certificates of title,
if any, representing the Collateral, upon the request from time to time by the
Trustee, the Pledgor shall provide the Trustee with a list of all such
certificates of title issued in electronic form by the relevant governmental
department, as well as any applications for such certificates of title submitted
with the relevant governmental department and such other information as the
Pledgor has in its possession related to such certificates of title.
 
5.  Release of Security Interest; Substitution of Collateral.  The Trustee’s
Lien against any equipment or property constituting Collateral shall be
automatically be released upon (i) the sale or other disposition
 

 
2

--------------------------------------------------------------------------------

 

of such equipment or property to a buyer in the ordinary course of business, in
accordance with Section 9-320 of the UCC, or (ii) a casualty loss of such
equipment or property, provided that the Trustee’s Lien attaches to the
Proceeds, if any,  of such disposition or loss.  In addition, the Company shall
have the right from time to time, so long as no Event of Default exists, to have
the Trustee’s Lien against any equipment, property or Proceeds constituting
Collateral released by the Trustee; provided that the Company causes one or more
of the Pledgor, and/or any other third parties or Affiliates of the Company
(each, an “Additional Pledgor”) to pledge, in replacement of such Collateral,
other equipment or property with a value, as determined by the Company in its
reasonable discretion, that is not less than the value of such Collateral at the
time of substitution; and provided further that if an Additional Pledgor pledges
any such equipment or property in replacement thereof, then the Company, such
Additional Pledgor and the Trustee shall promptly enter into separate pledge and
security agreement in substantially the form of this Agreement, granting the
Trustee, for the benefit of the Holders, a first priority lien, equitably and
ratably, in such equipment or property, on such terms and conditions set forth
therein (each, a “New Pledge and Security Agreement”).  The Company shall
exercise such right by delivering to the Trustee an officers’ certificate in the
form attached hereto as Exhibit B (the “Officers’ Certificate”), which shall
provide the Trustee with notice of the equipment, property or Proceeds
constituting Collateral for which the Trustee’s Lien is requested to be
released, and shall describe the equipment or property that is requested to
replace such Collateral, and which shall certify that the Company has
determined, in accordance with this Section 5, that the value of such equipment
or property is not less than the value of the Collateral to be released from the
Trustee’s Lien at the time of substitution.  The Trustee, within five (5) days
of receipt of the Company’s Officer’s Certificate, shall provide the Company and
the Pledgor with a written notice acknowledging the release and substitution of
equipment or property as Collateral under this Agreement and/or as collateral
under a New Pledge and Security Agreement, as applicable.  The Company shall
amend Exhibit A to reflect each release of any such equipment or property as
Collateral hereunder and each addition of equipment as Collateral hereunder
pledged by the Pledgor, as applicable.  The Pledgor shall take all actions
reasonably requested by the Trustee to evidence and to give effect to the
addition of equipment or property as Collateral hereunder, as applicable.  The
Company shall not be required to obtain any appraisal of equipment or property
to be released from the Trustee’s Lien or to be added as Collateral hereunder
and/or as collateral under a New Pledge and Security Agreement, in connection
with the Company’s determination of the value of substitute equipment or
property in accordance with this Section 5, and neither the Company nor the
Pledgor shall have any liability to the Trustee or the Holders if the value of
such substitute equipment or property is subsequently determined to be less than
the value of the Collateral released from the Trustee’s Lien in accordance with
this Section 5.  The Company’s determination as to the value of substitute
equipment or property as Collateral in accordance with this Section 5 shall be
final and binding on the Trustee and the Holders, and the Trustee shall have no
responsibility or liability to the Holders or any other person with respect
thereto.
 
In addition, the Trustee’s Lien against any equipment or property constituting
Collateral shall be released upon the repayment in full of all Obligations and
the delivery by the Company to the Trustee of an officer’s certificate
substantially in the form of Exhibit C hereto.
 
6.  Termination of Security Interest.  If this Agreement is terminated, the
Trustee’s Lien in the Collateral shall continue until the Obligations are repaid
in full.  Upon the crediting in full of the  Obligations to each Holder’s U-Haul
Investors Club account and the termination of the Notes and payment to the
Trustee of all amounts due and owing to it, the Trustee shall, at the Pledgor’s
sole cost and expense, release its Liens in the Collateral and all rights
therein shall revert to the Pledgor.
 
7.  The Trustee’s Rights.  The Pledgor authorizes the Trustee, without giving
notice to the Pledgor or obtaining the Pledgor’s consent and without affecting
the Pledgor’s liability for the Obligations to the extent described herein, from
time to time, to:
 
(a)  compromise, settle, renew, extend the time for payment, change the manner
or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Obligations; grant other indulgences to the Company in
respect thereof; or modify in any manner any documents (other than this
Agreement) relating to the Obligations, in each case (other than with respect to
decisions not to enforce and to grant indulgences) in accordance with Financing
Documents;
 
(b)  declare all Obligations due and payable upon the occurrence of an Event of
Default;
 

 
3

--------------------------------------------------------------------------------

 

(c)  take and hold security for the performance of the Obligations and exchange,
enforce, waive and release any such security;
 
(d)  apply and reapply such security and direct the order or manner of sale
thereof as the Trustee, in its sole discretion, may determine;
 
(e)  release, surrender or exchange any deposits or other property securing the
Obligations or on which the Trustee at any time may have a Lien; release,
substitute or add any one or more endorsers or guarantors of the Obligations; or
compromise, settle, renew, extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
such endorser or the Pledgor or other Person who is now or may hereafter be
liable on any Obligations or release, surrender or exchange any deposits or
other property of any such Person; and
 
(f)  apply payments received by the Trustee from the Company, if any, to any
Obligations, in such order as the Trustee shall determine, in its sole
discretion.
 
8.  The Pledgor’s Waivers.
 
(a)  The Pledgor waives:
 
(i)  any defense based upon any legal disability or other defense of the
Company, or by reason of the cessation or limitation of the Company’s liability
from any cause (other than full payment of all Obligations), including failure
of consideration, breach of warranty, statute of frauds, statute of limitations,
accord and satisfaction, and usury;
 
(ii)  any defense based upon any legal disability or other defense of any other
Person;
 
(iii)  any defense based upon any lack of authority of the officers, directors
or agents acting or purporting to act on behalf of the Company or any defect in
the formation of the Company;
 
(iv)  any defense based upon the application by the Company of the proceeds of
the Notes for purposes other than the purposes represented by the Company to the
Trustee or the Holders;
 
(v)  any defense based on the Pledgor’s rights, under statute or otherwise, to
require the Trustee to sue the Company or otherwise to exhaust its rights and
remedies against the Company or any other Person or against any other collateral
before seeking to enforce this Agreement;
 
(vi)  any defense based on the Trustee’s failure at any time to require strict
performance by the Company of any provision of the Financing Documents or by the
Pledgor of this Agreement.  The Pledgor agrees that no such failure shall waive,
alter or diminish any right of the Trustee thereafter to demand strict
compliance and performance therewith.  Nothing contained herein shall prevent
the Trustee from foreclosing on the Lien of any other security agreement, or
exercising any rights available to the Trustee thereunder, and the exercise of
any such rights shall not constitute a legal or equitable discharge of the
Pledgor;
 
(vii)  any defense arising from any act or omission of the Trustee which changes
the scope of the Pledgor’s risks hereunder;
 
(viii)  any defense based upon the Trustee’s election of any remedy against the
Pledgor or the Company or both; any defense based on the order in which the
Trustee enforces its remedies;
 
(ix)  any defense based on (A) the Trustee’s surrender, release, exchange,
substitution, dealing with or taking any additional collateral, (B) the
Trustee’s abstaining from taking advantage of or realizing upon any Lien or
other guaranty, and (C) any impairment of collateral securing the Obligations,
 

 
4

--------------------------------------------------------------------------------

 

including, but not limited to, the Company’s failure to perfect, or maintain the
perfection or priority of, a Lien in such collateral;
 
(x)  any defense based upon the Trustee’s failure to disclose to the Pledgor any
information concerning the Company’s financial condition or any other
circumstances bearing on the Company’s ability to pay the Obligations;
 
(xi)  any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;
 
(xii)  any defense based upon the Trustee’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code or any successor statute;
 
(xiii)  any defense based upon any borrowing or any grant of a Lien under
Section 364 of the Bankruptcy Code;
 
(xiv)  any defense based on the Trustee’s failure to be diligent or to act in a
commercially reasonable manner, or to satisfy any other standard imposed on a
secured party, in exercising rights with respect to collateral securing the
Obligations;
 
(xv)  notice of acceptance hereof; notice of the existence, creation or
acquisition of any Obligation; notice of any Event of Default; notice of the
amount of the Obligations outstanding from time to time; notice of any other
fact which might increase the Pledgor’s risk; diligence; presentment; demand of
payment; protest; filing of claims with a court in the event of the Company’s
Insolvency Proceeding and all other notices and demands to which the Pledgor
might otherwise be entitled (and agrees the same shall not have to be made on
the Company as a condition precedent to the Pledgor’s obligations hereunder);
 
(xvi)  any defense based on the Trustee’s failure to seek relief from stay or
adequate protection in the Company’s Insolvency Proceeding or any other act or
omission by the Trustee which impairs Pledgor’s prospective subrogation rights;
 
(xvii)  any defense based on legal prohibition of the Trustee’s acceleration of
the maturity of the Obligations during the occurrence of an Event of Default or
any other legal prohibition on enforcement of any other right or remedy of the
Trustee with respect to the Obligations and the security therefor; and
 
(xviii)  the benefit of any statute of limitations affecting the Pledgor’s
liability hereunder or the enforcement hereof.
 
(b)  The Pledgor agrees that the payment of all sums payable under the Financing
Documents or any part thereof or other act which tolls any statute of
limitations applicable to the Financing Documents shall similarly operate to
toll the statute of limitations applicable to Pledgor’s liability hereunder.
 
9.  Subrogation.  The Pledgor shall not exercise any rights which it may acquire
by reason of any payment of the Obligations made hereunder through enforcement
of the Lien against any of the Collateral, whether by way of subrogation,
reimbursement or otherwise, until (i) the prior payment, in full and in cash, of
all Obligations and (ii) the termination of the Notes.
 
10.  The Pledgor’s Representations and Warranties.  The Pledgor represents and
warrants to the Trustee that:
 

 
5

--------------------------------------------------------------------------------

 

(a)  the Pledgor’s name as of the date hereof as it appears in official filings
in the state of its incorporation is U-Haul Leasing & Sales Co., and its
organizational identification number issued by the Pledgor’s state of
incorporation is C120-1968;
 
(b)  the Pledgor’s execution, delivery and performance of this Agreement (i) do
not contravene any law or any contractual restriction binding on or affecting
the Pledgor or by which the Pledgor’s assets may be affected; and (ii) do not
require any authorization or approval or other action by, or any notice to or
filing with, any other Person except such as have been obtained or made;
 
(c)  there are no conditions precedent to the effectiveness of this Agreement,
and this Agreement shall be in full force and effect and binding on the Pledgor
as of the date hereof, regardless of whether the Trustee or the Holders obtain
collateral or any guaranties from other Persons or takes any other action
contemplated by the Pledgor;
 
(d)  this Agreement constitutes the legal, valid and binding obligation of the
Pledgor, enforceable in accordance with its terms, except as the enforceability
thereof may be subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to or affecting the
rights of creditors generally and by general principles of equity; and
 
(e)  the Pledgor has established adequate means of obtaining from sources other
than the Trustee, on a continuing basis, financial and other information
pertaining to the Company’s financial condition and the status of Company’s
performance of obligations imposed by the Financing Documents, and the Pledgor
agrees to keep adequately informed from such means of any facts, events or
circumstances which might in any way affect the Pledgor’s risks hereunder and
neither the Trustee nor any of the Holders has made any representation or
warranty to the Pledgor as to any such matters.
 
11.  The Pledgor’s and Company’s Covenants.  The Pledgor covenants with the
Trustee that:
 
(a)  The Pledgor shall not change its name or jurisdiction of organization
without giving thirty (30) days’ prior written notice to the Trustee; and
 
(b)  The Collateral will not become subject to any Lien other than Permitted
Liens and the Trustee’s Lien.
 
(c)  During the continuance of an Event of Default, the proceeds payable under
any liability policy, to the extent that they relate to the Collateral, shall be
payable to the Trustee on account of the Obligations.  The foregoing
notwithstanding, so long as no Event of Default has occurred and is continuing,
the Pledgor shall have the option of applying such proceeds toward the
replacement or repair of destroyed or damaged Collateral; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral, as determined by the Company in its reasonable
judgment in accordance with Section 5, and (ii) shall be deemed Collateral in
which the Trustee has been granted a first priority Lien.
 
(d)  The Pledgor shall notify the Trustee and the Company in writing promptly,
but in no event more than two business days after the occurrence of an event
which constitutes a breach of its obligations or duties under this Agreement.
 
(e)       The Company covenants with the Trustee that it will notify the Trustee
and the Pledgor in writing promptly of an event which constitutes an Event of
Default.
 
12.  The Trustee’s and Holders’ Rights, Duties and Liabilities.
 
(a)  Each Holder, by acceptance of its Note, appoints the Trustee to act as its
agent under this Agreement.  Each Holder hereby irrevocably authorizes the
Trustee to take such action on its behalf under the provisions of this Agreement
and the other documents relating to the Collateral (together with this
Agreement, the “Security Documents”) and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of the Trustee by the terms hereof and thereof and such other powers as
are
 

 
6

--------------------------------------------------------------------------------

 

reasonably incidental thereto and the Trustee shall hold all Collateral, charges
and collections received pursuant to this Agreement, for the ratable benefit of
the Holders.  The Trustee may perform any of its duties hereunder by or through
its agents or employees.  As to any matters not expressly provided for by this
Agreement the Trustee shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Holders, and such instructions shall be binding; provided, however,
that the Trustee shall not be required to take any action which in the Trustee’s
reasonable discretion exposes it to liability or which is contrary to this
Agreement, the Indenture or the other Security Documents or applicable law
unless the Trustee is furnished with an indemnification by the Holders
acceptable to the Trustee in its sole discretion with respect thereto and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any of the agents appointed with due care by the Trustee.  The Trustee shall
have no duties or responsibilities except those expressly set forth in this
Agreement.  The Trustee shall not be under any obligation to any Holder to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any of the other
Security Documents.  The Trustee shall not have by reason of this Agreement a
fiduciary relationship in respect of any Holder; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
the Trustee any obligations in respect of this Agreement except as expressly set
forth herein.
 
(b)  The Pledgor assumes all responsibility and liability arising from or
relating to the use, sale, license or other disposition of the Collateral.  The
Obligations shall not be affected by any failure to take any steps to perfect
the Trustee’s Liens or to collect or realize upon the Collateral, nor shall loss
of or damage to the Collateral release the Company from any of the Obligations
or the Pledgor from its obligations hereunder.
 
(c)  The Pledgor shall remain liable under each of its contracts and each of its
licenses relating to the Collateral.  Neither the Trustee nor any Holder shall
have any obligation or liability under any such contract or license by reason of
or arising out of this Agreement.  Neither the Trustee nor any Holder shall be
required or obligated in any manner to perform or fulfill any of the Pledgor’s
obligations under or pursuant to any such contract or license or to enforce any
of the Pledgor’s rights under or pursuant to any contract or license.
 
(d)  In no event shall the Trustee or any Holder be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
 
(e)  In acting hereunder, the Trustee shall be entitled to all of the rights,
protections, privileges and immunities afforded to the Trustee under the
Indenture, and all such rights, protections, privileges and immunities are
incorporated by reference herein and shall inure to the benefit of the trustee
herein.
 
(f)  No provision of this Agreement shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or any exercise of any rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not reasonably assured to
it and none of the provisions contained in this Agreement shall require the
Trustee to perform or be responsible for the performance of any of the
obligations of the Company or the Pledgor.
 
(g)  The Trustee shall not be deemed to have notice of any matter including
without limitation any default or Event of Default or any breach by the Pledgor
or the Company unless one of its Responsible Officers has actual knowledge
thereof or written notice thereof is received by the trustee and such notice
references this Agreement or the Indenture.
 
(h)       For the avoidance of doubt, notwithstanding anything herein or in the
Indenture to the contrary, the Trustee shall only be liable to the extent of
obligations specifically imposed upon and undertaken by the trustee as pledgee
hereunder and the Trustee shall only be liable to the extent of its gross
negligence or willful misconduct in connection with its duties hereunder.
 
13.  Remedies and Rights During Event of Default.
 

 
7

--------------------------------------------------------------------------------

 

(a)  In addition to all other rights and remedies granted to it under this
Agreement, the Indenture, and under any other instrument or agreement securing,
evidencing or relating to any of the Obligations, during the continuance of any
Event of Default, the Trustee may exercise all rights and remedies of a secured
party under the UCC.  Without limiting the generality of the foregoing, the
Pledgor expressly agrees that in any such event the Trustee or any agent acting
on behalf of the Trustee, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon the Pledgor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of the Pledgor where any Collateral is located
through self-help, without judicial process, without first obtaining a final
judgment or giving the Pledgor or any other Person notice and opportunity for a
hearing on the Trustee’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver the Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk.  The Trustee or any Holder shall have the right but not the obligation
upon any such public sale or sales and, to the extent permitted by law, upon any
such private sale or sales, to purchase for the benefit of the Trustee and
Holders, the whole or any part of the Collateral so sold, free of any right or
equity of redemption, which equity of redemption the Pledgor hereby
releases.  Such sales may be adjourned and continued from time to time with or
without notice.  The Trustee shall have the right to conduct such sales on the
Pledgor’s premises or elsewhere and shall have the right to use the Pledgor’s
premises without charge for such time or times as the Trustee reasonably deems
necessary or advisable.
 
(b)  The Pledgor further agrees, at the Trustee’s request, to provide such
information as may be needed to enable the Trustee to assemble the Collateral
and, to the extent required by the UCC, to make it available to the Trustee at a
place or places designated by the Trustee which are reasonably convenient to the
Trustee and the Pledgor, whether at the Pledgor’s premises or elsewhere.  Until
the Trustee is able to effect a sale, lease, or other disposition of Collateral,
the Trustee shall have the right to hold or use Collateral, or any part thereof,
to the extent that it deems appropriate for the purpose of preserving the
Collateral or its value or for any other purpose deemed appropriate by the
Trustee.  The Trustee shall have no obligation to the Pledgor to maintain or
preserve the rights of the Pledgor as against third parties with respect to
Collateral while Collateral is in the Trustee’s possession.  The Trustee may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Trustee’s remedies (for the benefit of the
Trustee and the Holders), with respect to such appointment without prior notice
or hearing as to such appointment.  The Trustee shall apply the net proceeds of
any such collection, recovery, receipt, appropriation, realization or sale to
the Obligations as provided herein and in the Indenture, and only after so
paying over such net proceeds, and after the payment by the Trustee of any other
amount required by any provision of law, need the Trustee account for the
surplus, if any, to the Pledgor.  To the maximum extent permitted by applicable
law, the Pledgor waives all claims, damages, and demands against the Trustee or
any Holder arising out of the repossession, retention or sale of the Collateral
except such as determined by a court of competent jurisdiction in a final
nonappealable judgment to have resulted primarily from the gross negligence or
willful misconduct of the Trustee or such Holder.  The Pledgor agrees that ten
(10) days’ prior written notice by the Trustee of the time and place of any
public sale or of the time after which a private sale may take place is
reasonable notification of such matters.  The Company shall remain liable for
any deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Obligations, including any reasonable attorneys’ fees or
other out-of-pocket expenses actually incurred by the Trustee or any Holder to
collect such deficiency.
 
(c)  Except as otherwise specifically provided herein, the Pledgor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.
 
(d)  To the extent that applicable law imposes duties on the Trustee to exercise
remedies in a commercially reasonable manner, the Pledgor acknowledges and
agrees that it is not commercially unreasonable for the Trustee (i) to fail to
incur expenses reasonably deemed significant by the Trustee to prepare
Collateral for disposition, (ii) to fail to obtain third party consents for
access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (iii) to
fail to remove Liens on or any adverse claims against Collateral, (iv)
 

 
8

--------------------------------------------------------------------------------

 

to advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (v) to
contact other Persons, whether or not in the same business as the Pledgor, for
expressions of interest in acquiring all or any portion of such Collateral, (vi)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, (vii) to dispose of Collateral by utilizing Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets, (viii) to dispose of Collateral  in wholesale rather than retail
markets, (ix) to disclaim disposition warranties, such as title, possession or
quiet enjoyment, (x) to purchase insurance to insure the Trustee against risks
of loss, collection or disposition of Collateral or to provide to the Trustee a
guaranteed return from the disposition of Collateral, or (xi) to the extent
deemed appropriate by the Trustee, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Trustee in
the collection or disposition of any of the Collateral.  The Pledgor
acknowledges that the purpose of this Section 13(d) is to provide non-exhaustive
indications of what actions or omissions by the Trustee would not be
commercially unreasonable in the Trustee’s exercise of remedies against the
Collateral and that other actions or omissions by the Trustee shall not be
deemed commercially unreasonable solely on account of not being indicated in
this Section 13(d).  Without limitation upon the foregoing, nothing contained in
this Section 13(d) shall be construed to grant any rights to the Pledgor or to
impose any duties on the Trustee that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section 13(d).
 
14.  Power of Attorney.  The Pledgor hereby irrevocably appoints the Trustee as
its lawful attorney-in-fact, exercisable during the continuance of an Event of
Default, to: (a) make, settle, and adjust all claims under the Pledgor’s
insurance policies with respect to the Collateral, if any; (b) pay, contest or
settle any Lien or adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(c) transfer the Collateral into the name of the Trustee or a third party as the
UCC permits.  The Pledgor hereby appoints the Company as its lawful
attorney-in-fact to sign the Pledgor’s name on any documents necessary to
perfect or continue the perfection of any security interest regardless of
whether an Event of Default has occurred until all Obligations have been
satisfied in full, in cash, and the Notes have terminated.  The Company’s
foregoing appointment as the Pledgor’s attorney in fact, and all of the
Company’s rights and powers, coupled with an interest, are irrevocable until all
Obligations have been satisfied in full, in cash and the Notes have terminated.
 
15.  Cost and Expenses; Indemnification.
 
(a)  The Company agrees to pay to the Trustee, for its benefit, on demand, (i)
all fees, costs and expenses that the Trustee pays or incurs as provided in that
fee letter dated January 26, 2011 between the Company and the Trustee; and (ii)
sums paid or incurred to pay any amount or take any action required of the
Pledgor under this Agreement that the Pledgor fails to pay or take; and (iii)
costs and expenses of preserving and protecting the Collateral or taking any
other action contemplated or required by this Agreement or the other Security
Documents.  The foregoing shall not be construed to limit any other directly
contrary provisions of this Agreement regarding costs and expenses to be paid by
the Pledgor or the Company.
 
(b)  The Company will save, indemnify and keep the Trustee, and the Trustee’s
officers, employees, directors and agents, and the Holders harmless from and
against all expense (including reasonable attorneys’ fees and expenses), loss,
claim, liability or damage arising out of their actions or inaction hereunder or
in connection with the Collateral, the Indenture or any Security Document,
except to the extent such expense, loss, claim, liability or damage is
determined by a court of competent jurisdiction in a final nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Trustee or the Holders as finally determined by a court of competent
jurisdiction.
 
(c)  The benefits of this Section 15 shall survive the termination of this
Agreement or the removal or resignation of the Trustee.
 
16.  Limitation on the Trustee’s and the Holders’ Duties with Respect to the
Collateral.
 
(a)  Neither the Trustee nor any Holder shall have any other duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of the Trustee or such Holder.
 

 
9

--------------------------------------------------------------------------------

 

(b)  The Trustee shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral.  The Trustee shall be
deemed to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property and shall not be liable or responsible for any
loss or diminution in the value of any of the Collateral, by reason of the act
or omission of any agent or bailee selected by the Trustee in good faith.
 
(c)  The Trustee shall not be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of the Pledgor to
the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.
 
(d)  The Pledgor bears all risk of loss for damage or destruction of the
Collateral.
 
17.  No Waiver; Remedies Cumulative.  The Trustee’s failure, at any time or
times, to require strict performance by the Pledgor of any provision of this
Agreement or any other Financing Document shall not waive, affect, or diminish
any right of the Trustee thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
the Trustee and then is only effective for the specific instance and purpose for
which it is given.  The Trustee’s rights and remedies under this Agreement and
the other Financing Documents are cumulative.  The Trustee has all rights and
remedies provided under the UCC, by law, or in equity.  The Trustee’s exercise
of one right or remedy is not an election, and the Trustee’s waiver of any Event
of Default is not a continuing waiver.  The Trustee’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
 
18.  Marshaling of Assets.  The Trustee shall be under no obligation to marshal
any assets in favor of Pledgor, the Company or any other Person liable for the
Obligations or against or in payment of any Obligations.
 
19.  Independent Obligations.  This Agreement is independent of the Company’s
obligations under the Financing Documents.  The Trustee may bring a separate
action to enforce the provisions hereof against the Pledgor without taking
action against the Company or any other Person or joining the Company or any
other Person as a party to such action.
 
20.     Term; Revival.
 
(a)  This Agreement is irrevocable by the Pledgor.  It shall terminate only upon
the full satisfaction of the Obligations and termination of the Notes.  If,
notwithstanding the foregoing, the Pledgor shall have any nonwaivable right
under applicable law or otherwise to terminate or revoke this Agreement, the
Pledgor agrees that such termination or revocation shall not be effective until
the Trustee receives written notice of such termination or revocation.  Such
notice shall not affect the Trustee’s right and power to enforce rights arising
prior to receipt thereof.
 
(b)  The Pledgor’s pledge hereunder of the Collateral shall be reinstated and
revived, and the Trustee’s rights shall continue, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  If any payment, or any part thereof, is rescinded, reduced,
restored or returned, the Obligations shall be reinstated and deemed reduced
only by such amount paid and not so rescinded, reduced, restored or returned.
 
21.  Notices.  Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desire to give and serve upon the
other party any
 

 
10

--------------------------------------------------------------------------------

 

communication with respect to this Agreement, each such notice, demand, request,
consent, approval, declaration or other communication shall be in writing and,
in the case of the Company and the Trustee, shall be given in the manner, and
deemed received, as provided for in the Indenture and in the case of the Pledgor
shall be mailed, first-class postage prepaid, to the Pledgor’s Treasurer at the
address of its principal office specified below its signature block herein or at
any other address previously furnished in writing to the Trustee by the Pledgor.
 
22.  Miscellaneous.
 
(a)           Arbitration.  In the event that the Company or the Pledgor, on the
one hand, and one or more of the Holders, or the Trustee as pledgee on behalf of
one or more of the Holders, on the other hand, are unable to resolve any
dispute, claim or controversy between them (“Dispute”) related to this
Agreement, such parties agree to submit the Dispute to binding arbitration in
accordance with the following terms:
 
                                   (i)      Any party in its reasonable
discretion may give written notice to the other applicable parties that the
Dispute be submitted to arbitration for final resolution.  Within fifteen (15)
calendar days after receipt of such notice, the receiving parties shall submit a
written response.  If the Dispute remains following the exchange of the written
notice and response, the parties involved in the Dispute shall mutually select
one arbitrator within fifteen (15) calendar days of receipt of the response and
shall submit the matter to that arbitrator to be settled in accordance with this
Section 22(a).  If these parties cannot mutually agree on a single arbitrator
during such fifteen (15) day period, these parties shall no later than the
expiration of that fifteen (15) day period jointly submit the matter to the
American Arbitration Association (“AAA”) for expedited arbitration proceedings
to be conducted at the AAA offices, or at another mutually agreeable location,
in Phoenix, Arizona pursuant to the Association Commercial Arbitration Rules
then in effect (the “Rules”).  The AAA will follow the Rules to select a single
arbitrator within fifteen (15) calendar days from the date the matter is jointly
submitted to the AAA.  The arbitrator (whether selected by the parties or by the
AAA) shall hold a hearing within forty-five (45) calendar days following the
date that the arbitrator is selected and shall provide a timeline for the
parties to submit arguments and supporting materials with sufficient advance
notice to enable the arbitrator to hold the hearing within that forty-five (45)
day period.  The arbitrator shall issue a tentative ruling with findings of fact
and law within fifteen (15) calendar days after the date of the hearing.  The
arbitrator shall provide the parties an opportunity to comment on the tentative
ruling within a timeframe established by the arbitrator, provided that the
arbitrator shall render a final ruling within thirty (30) calendar days after
the date of the hearing.  The arbitrator shall have the authority to grant any
equitable and legal remedies that would be available in any judicial proceeding
to resolve a disputed claim, including, without limitations, the authority to
impose sanctions, including attorneys’ fees and costs, to the same extent as a
competent court of law or equity.
 
           (ii)  The Company, the Pledgor, Trustee and each of the Holders agree
that judgment upon any award rendered by the arbitrator may be entered in the
courts of the State of Arizona or in the United States District Courts located
in Arizona.  Such court may enforce the provisions of this Section 22(a)(ii),
and the party seeking enforcement shall be entitled to an award of all costs and
fees, including reasonable attorneys’ fees, to be paid by the party against whom
enforcement is ordered.  The parties involved in a Dispute may terminate any
arbitration proceeding by mutually resolving any Dispute prior to the issuance
of a final arbitration ruling pursuant to this Section 22(a).
 
           (iii)      For the avoidance of doubt, where a dispute arises related
to this Pledge and Security Agreement between (x) the Trustee and the Company or
the Pledgor, (y) the Trustee and one or more of the Holders, or (z) the Trustee
and any third party, then in no event will the arbitration provisions set forth
in this Section 22  apply to such dispute.


 
(b)  No Waiver; Cumulative Remedies.  Neither the Trustee nor any Holder shall
by any act, delay or omission or otherwise be deemed to have waived any of its
rights or remedies hereunder, and no waiver shall be valid unless in writing,
signed by the Trustee and then only to the extent therein set forth.  A waiver
by the Trustee of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Trustee would otherwise have
had on any future occasion.  No failure to exercise nor any delay in exercising
on the part of the Trustee or any Holder, any right, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
 

 
11

--------------------------------------------------------------------------------

 

future exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.
 
(c)  Limitation by Law.  All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.
 
(d)  Headings.  All headings appearing in this Agreement are for convenience
only and shall be disregarded in construing this Agreement.
 
(e)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
or instruments entered into and, in each case, performed in said State.
 
(f)  Waiver of Jury Trial.  EACH OF THE PLEDGOR, THE COMPANY AND THE TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(g)  Successor Person Substituted for the Pledgor.  Upon any consolidation by
the Pledgor with or merger of the Pledgor into any other Person or any sale,
assignment, transfer, lease or conveyance of all or substantially all of the
properties and assets of the Pledgor to any Person in accordance with Section
801 of the Base Indenture, the successor Person formed by such consolidation or
into which the Pledgor is merged or to which such sale, assignment, transfer,
lease or other conveyance is made shall succeed to, and be substituted for, and
may exercise every right and power of, the Pledgor under this Agreement with the
same effect as if such successor Person had been named as the Pledgor herein;
and thereafter the predecessor Person shall be released from all obligations and
covenants under this Agreement.
 
(h)  Assignment; Binding Effect.  Except as provided in Section 22(g), the
Pledgor may not assign this Agreement without the Trustee’s prior written
consent.  This Agreement shall be binding upon the Pledgor, its successors,
permitted transferees and permitted assigns, and shall inure to the benefit of
the Trustee and its successors, transferees and assigns under the Indenture.
 
(i)  Entire Agreement; Modifications.  This Agreement is intended by the
Pledgor, the Company and the Trustee to be the final, complete, and exclusive
expression of the agreement among them with respect to the subject matter
hereof.  This Agreement supersedes all prior and contemporaneous oral and
written agreements relating to such subject matter.  No modification,
rescission, waiver, release, or amendment of any provision of this Agreement
shall be made, except by a written agreement signed by the Pledgor, the Company
and the Trustee; provided, however, that the Trustee may not enter into any such
written agreement except with the written consent of the Required Holders, by
Act of such Holders delivered to the Company, the Pledgor and the Trustee (such
restriction shall not apply to the Trustee’s right to amend Exhibit A in
accordance with Section 5.
 
(j)  Severability.  If any provision of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
portion shall be deemed severed from this Agreement and the remaining parts
shall remain in full force as though the invalid, illegal or unenforceable
portion had never been part of this Agreement.
 
(k)  Incorporation by Reference.  All of the rights, protections, immunities and
privileges granted to the Trustee under the Indenture are incorporated by
reference herein and shall inure to the benefit of the Trustee herein.
 

 
12

--------------------------------------------------------------------------------

 

(l)  Counterparts.  This Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one and the same agreement.  This Agreement may be authenticated by
manual signature, facsimile or, if approved in writing by the Trustee,
electronic means, all of which shall be equally valid.
 
[Signature Pages Follow]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the date first written above.
 


AMERCO, as the Company






By:  _________________________________________
Jason A. Berg, Principal Accounting Officer






U-HAUL LEASING & SALES CO.,  as the Pledgor






By:  ____________________________________
Jennifer M. Settles, Secretary


Address for Notices:




c/o U-Haul international, Inc.
2727 N. Central Avenue
Phoenix, AZ  85004
Attn:  Legal Department






U.S. BANK NATIONAL ASSOCIATION, as the Trustee






By:  ____________________________________
Name:  __________________________________
Title:  ___________________________________









 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


COLLATERAL


The Collateral consists of all of the Pledgor’s right, title and interest in and
to the following personal property:
 
1456 U-Haul Appliance Dollies, in sequential order, with serial numbers ranging
from KO 1411 X through and including KO 2866 X.


1092 U-Haul Appliance Dollies, in sequential order, with serial numbers ranging
from KO 2867 X through and including KO 3958X.



 
 

--------------------------------------------------------------------------------

 



 


 
EXHIBIT B


FORM OFFICERS’ CERTIFICATE – COLLATERAL SUBSTITUTION


The undersigned, _________________________, _________________________ of AMERCO,
a Nevada corporation (the “Company”), hereby certifies to U. S. Bank National
Association, as trustee under the U-Haul Investors Club Base Indenture dated as
of February 14, 2011 (the “Base Indenture”), as follows:


1.           Pursuant to Section 5 of the Pledge Agreement dated as of
___________________ (“Pledge Agreement”), the equipment, property or Proceeds
constituting Collateral under the _______ Supplemental Indenture dated as of
_________________ to the Base Indenture (the “_______ Supplement”) and
identified on Exhibit A hereto (“Initial Collateral”) is to be released from the
Lien created pursuant to  the Pledge Agreement, such release to be effective as
of ______________________ (such date, the “Date of Substitution”).


2.           The equipment, property or other asset identified on Exhibit B
hereto (“Replacement Collateral”) shall replace such Initial Collateral,
pursuant to Section 5 of the Pledge Agreement.


3.           The Company has determined, in accordance with Section 5 of the
Pledge Agreement, that the value of such Replacement Collateral is not less than
the value of the Initial Collateral as of the Date of Substitution.


4.           I have read the conditions set forth in the Pledge Agreement and
the _________ Supplement  relating to the substitution of Collateral, and all
conditions thereto have  been satisfied. In my opinion, I have made such
examination and investigation as is necessary to enable me to express an
informed opinion with respect thereto.


IN WITNESS WHEREOF, the undersigned executes this Officer’s Certificate as of
__________________________________.








                                                                AMERCO, a Nevada
corporation


By: _____________________________________


Its: _____________________________________



 
 

--------------------------------------------------------------------------------

 

EXHBIIT C


FORM OF OFFICER’S CERTIFICATE  - LIEN RELEASE UPON REPAYMENT IN FULL


The undersigned, _________________________, _________________________ of AMERCO,
a Nevada corporation (the “Company”), hereby certifies to U. S. Bank National
Association, as trustee under the U-Haul Investors Club Base Indenture dated as
of February 14, 2011 (the “Base Indenture”), as follows:


1.           All conditions precedent set forth in the Base Indenture and in the
_______ Supplemental Indenture thereto dated ____________________ (the
“Indenture Supplement”)  to the release of the Trustee’s Lien  on the Collateral
securing the obligations under the Indenture Supplement have been satisfied.


[2.           To the extent the Collateral includes box trucks or trailers
evidenced by certificates of title, such Collateral is identified by VIN on the
attachment hereto and the certificates of title with  respect to such Collateral
shall be sent by you to the following address:
______________________________________________________.


We acknowledge that the Trustee is not responsible for determining whether the
conditions to the release of Liens on the Collateral have been satisfied.




IN WITNESS WHEREOF, the undersigned executes this Officer’s Certificate as of
__________________________________.








                                                                AMERCO, a Nevada
corporation


By: _____________________________________


Its: _____________________________________





